Exhibit 10.22

ALL OTHER PERILS EXCESS CATASTROPHE

REINSURANCE CONTRACT

Effective: January 1, 2012

issued to

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY

Tampa, Florida

and

any other insurance companies which are now or

hereafter come under the ownership, control or management of

Homeowners Choice, Inc.

 

 

 

Effective: January 1, 2012

HCI_102_12

   LOGO [g262602g96h23.jpg]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.

   BUSINESS COVERED      1   

2.

   TERM      1   

3.

   EXCLUSIONS      3   

4.

   RETENTION AND LIMIT      4   

5.

   REINSTATEMENT      5   

6.

   RATE AND PREMIUM      5   

7.

   DEFINITIONS      6   

8.

   LOSS OCCURRENCE DEFINITION      8   

9.

   ACCESS TO RECORDS      9   

10.

   AGENCY (BRMA 73A)      9   

11.

   ARBITRATION      9   

12.

   CONFIDENTIALITY      10   

13.

   CURRENCY (BRMA 12A)      11   

14.

   ENTIRE AGREEMENT      12   

15.

   ERRORS AND OMISSIONS (BRMA 14F)      12   

16.

   FEDERAL EXCISE TAX (BRMA 17D)      12   

17.

   FUNDING OF RESERVES      12   

18.

   GOVERNING LAW      15   

19.

   INSOLVENCY      15   

20.

   LATE PAYMENTS      16   

21.

   LIABILITY OF THE REINSURER      17   

22.

   LOSS NOTICE AND SETTLEMENTS      17   

23.

   NET RETAINED LINES (BRMA 32E)      17   

24.

   NON-WAIVER      18   

25.

   NOTICES AND CONTRACT EXECUTION      18   

26.

   OFFSET (BRMA 36E)      18   

27.

   OTHER REINSURANCE      18   

28.

   SALVAGE AND SUBROGATION      19   

29.

   SERVICE OF SUIT      19   

30.

   SEVERABILITY (BRMA 72E)      20   

31.

   TAXES      20   

32.

   TERRITORY      20   

33.

   INTERMEDIARY (BRMA 23A)      20   

ATTACHMENT

    Nuclear Incident Exclusion Clause - Physical Damage - Reinsurance (USA)

 

 

 

Effective: January 1, 2012

HCI_102_12

   LOGO [g262602g96h23.jpg]



--------------------------------------------------------------------------------

ALL OTHER PERILS EXCESS CATASTROPHE

REINSURANCE CONTRACT

Effective: January 1, 2012

(hereinafter referred to as the “contract”)

issued to

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY

Tampa, Florida

and

any other insurance companies which are now or

hereafter come under the ownership, control or management of

Homeowners Choice, Inc.

(hereinafter referred to collectively as the “Company”)

by

THE SUBSCRIBING REINSURER(S)

EXECUTING THE INTERESTS AND LIABILITIES

AGREEMENT(S) ATTACHED HERETO

(hereinafter referred to as the “Reinsurer”)

ARTICLE 1 - BUSINESS COVERED

This Contract is to indemnify the Company in respect of its net excess liability
as a result of any loss or losses which may occur during the term of this
Contract under any policies, contracts and binders of insurance or reinsurance
(hereinafter called “policies”) assumed from HomeWise Insurance Company, Tampa,
Florida, in force at the effective date hereof, covering business classified by
the Company as property business, including but not limited to Dwelling Fire and
Homeowners business, subject to the terms, conditions and limitations
hereinafter set forth.

ARTICLE 2 - TERM

 

A.

This Contract shall become effective at 12:01 a.m., Local Standard Time,
January 1, 2012, with respect to losses arising out of loss occurrences
commencing at or after that time and date, and shall remain in force until 12:01
a.m., Local Standard Time, June 1, 2012. “Local Standard Time” as used herein
shall mean local standard time at the location where the loss occurrence
commences.

 

 

 

Effective: January 1, 2012

HCI_102_12

   LOGO [g262602g96h23.jpg] Page 1



--------------------------------------------------------------------------------

B.

If this Contract is terminated or expires while a loss occurrence covered
hereunder is in progress, the Reinsurer’s liability hereunder shall, subject to
the other terms and conditions of this Contract, be determined as if the entire
loss occurrence had occurred prior to the termination or expiration of this
Contract, provided that no part of such loss occurrence is claimed against any
renewal or replacement of this Contract.

 

C.

Notwithstanding the provisions of paragraph A above, the Company may reduce or
terminate a Subscribing Reinsurer’s percentage share in this Contract at any
time by giving written notice to the Subscribing Reinsurer in the event any of
the following circumstances occur. The effective date of reduction or
termination shall be the date selected by the Company, which may be a date that
is retroactively applied up to a maximum of 65 days prior to the date of public
announcement for subparagraphs 1 through 5 below or upon discovery for
subparagraphs 6 through 8 below, subject to the condition that such selected
date must be the last day of a calendar month:

 

  1.

The Subscribing Reinsurer’s policyholders’ surplus (or its equivalent under the
Subscribing Reinsurer’s accounting system) as reported in such financial
statements of the Subscribing Reinsurer as designated by the Company, has been
reduced by 20.0% of the amount of surplus (or the applicable equivalent) at any
date during the prior 12-month period (including the 12-month period prior to
the inception of this Contract); or

 

  2.

The Subscribing Reinsurer’s A.M. Best’s rating has been assigned or downgraded
below A- and/or its Standard & Poor’s rating has been assigned or downgraded
below BBB+; or

 

  3.

The Subscribing Reinsurer has become merged with, acquired by or controlled by
any other entity or unaffiliated individual(s) not controlling the Subscribing
Reinsurer’s operations at the inception of this Contract; or

 

  4.

A State Insurance Department or other legal authority has ordered the
Subscribing Reinsurer to cease writing business; or

 

  5.

The Subscribing Reinsurer has become insolvent or has been placed into
liquidation, receivership, supervision, administration, winding-up or under a
scheme of arrangement, or similar proceedings (whether voluntary or involuntary)
or proceedings have been instituted against the Subscribing Reinsurer for the
appointment of a receiver, liquidator, rehabilitator, supervisor, administrator,
conservator or trustee in bankruptcy, or other agent known by whatever name, to
take possession of its assets or control of its operations; or

 

  6.

The Subscribing Reinsurer has reinsured its entire liability under this Contract
without the Company’s prior written consent, except that this provision shall
not apply to any inter-company reinsurance or inter-company pooling arrangements
entered into by the Subscribing Reinsurer; or

 

 

 

Effective: January 1, 2012

HCI_102_12

   LOGO [g262602g96h23.jpg] Page 2



--------------------------------------------------------------------------------

  7.

The Subscribing Reinsurer has ceased assuming new or renewal property and
casualty treaty reinsurance business; or

 

  8.

The Subscribing Reinsurer has hired an unaffiliated runoff claims manager that
is compensated on a contingent basis or is otherwise provided with financial
incentives based on the quantum of claims paid.

ARTICLE 3 - EXCLUSIONS

 

A.

This Contract does not apply to and specifically excludes the following:

 

  1.

All excess of loss reinsurance assumed by the Company.

 

  2.

Reinsurance assumed by the Company under obligatory reinsurance agreements,
except intercompany reinsurance between the Company and its affiliates and
agency reinsurance where the policies involved are to be re-underwritten in
accordance with the underwriting standards of the Company and reissued as
policies of the Company at the next anniversary or expiration date.

 

  3.

Financial guarantee and insolvency.

 

  4.

All Accident and Health, Fidelity and Surety, Boiler and Machinery, Workers’
Compensation, and Credit business.

 

  5.

Flood and/or earthquake when written as such for stand alone policies where
flood and/or earthquake is the only named peril.

 

  6.

Nuclear risks as defined in the “Nuclear Incident Exclusion Clause - Physical
Damage - Reinsurance (U.S.A.)” attached to and forming part of this Contract.

 

  7.

Loss or damage caused by or resulting from war, invasion, hostilities, acts of
foreign enemies, civil war, rebellion, insurrection, military or usurped power,
or martial law or confiscation by order of any government or public authority,
but this exclusion shall not apply to loss or damage covered under a standard
policy with a standard War Exclusion Clause.

 

  8.

Loss or liability from any Pool, Association or Syndicate and any assessment or
similar demand for payment related to the Florida Hurricane Catastrophe Fund or
Citizens Property Insurance Corporation.

 

  9.

All liability of the Company arising by contract, operation of law, or
otherwise, from its participation or membership, whether voluntary or
involuntary, in any insolvency fund. “Insolvency fund” includes any guaranty
fund, insolvency fund, plan, pool, association, fund or other arrangement,
however denominated, established or governed, which provides for any assessment
of or payment or assumption by the Company of part or all of any claim, debt,
charge, fee or other obligation of an insurer, or its successors or assigns,
which has been declared by any competent authority to be insolvent, or which is
otherwise deemed unable to meet any claim, debt, charge, fee or other obligation
in whole or in part.

 

 

 

Effective: January 1, 2012

HCI_102_12

   LOGO [g262602g96h23.jpg] Page 3



--------------------------------------------------------------------------------

  10.

Loss and/or damage and/or costs and/or expenses arising from seepage and/or
pollution and/or contamination, other than contamination from smoke.
Nevertheless, this exclusion does not preclude payment of the cost of removing
debris of property damaged by a loss otherwise covered hereunder, subject always
to a limit of 25% of the Company’s property loss under the applicable original
policy.

 

  11.

Loss, damage, cost or expense arising out of an act of terrorism involving the
use of any biological, chemical, nuclear or radioactive agent, material, device
or weapon.

 

  12.

All liability arising out of mold, spores and/or fungus, but this exclusion
shall not apply to those losses which follow as a direct result of a loss caused
by a peril otherwise covered hereunder.

 

B.

With the exception of subparagraphs 3, 6, 7 and 11 of paragraph A above, should
any judicial, regulatory or legislative entity having legal jurisdiction
invalidate any exclusion on the Company’s policy, any amount of loss for which
the Company is liable because of such invalidation will not be excluded
hereunder.

 

C.

The Company may submit to the Reinsurer, for special acceptance hereunder,
business not covered by this Contract. Within seven days of receipt of such
request, each Subscribing Reinsurer shall accept such request, ask for
additional information, or reject the request. If a Subscribing Reinsurer fails
to respond to a special acceptance request within seven days, the Subscribing
Reinsurer shall be deemed to have agreed to the special acceptance. If said
business is accepted by the Reinsurer, it will be subject to the terms of this
Contract, except as such terms are modified by such acceptance. Any special
acceptance business covered under the reinsurance agreement being replaced by
this Contract will be automatically covered hereunder. Further, in the event a
Subscribing Reinsurer becomes a party to this Contract subsequent to the special
acceptance of any business not normally covered hereunder, the Subscribing
Reinsurer shall automatically accept the same as being a part of this Contract.

ARTICLE 4 - RETENTION AND LIMIT

 

A.

The Company shall retain and be liable for the first $5,000,000 of ultimate net
loss arising out of each loss occurrence. The Reinsurer shall then be liable for
the amount by which such ultimate net loss exceeds the Company’s retention, but
the liability of the Reinsurer shall not exceed $10,000,000, as respects any one
loss occurrence, nor shall it exceed $20,000,000 as respects all loss or losses
arising out of loss occurrences commencing during the term of this Contract.

 

 

 

Effective: January 1, 2012

HCI_102_12

   LOGO [g262602g96h23.jpg] Page 4



--------------------------------------------------------------------------------

B.

Notwithstanding the provisions above, no claim shall be made hereunder as
respects losses arising out of loss occurrences commencing during the term of
this Contract unless at least two risks insured or reinsured by the Company are
involved in such loss occurrence. For purposes hereof, the Company shall be the
sole judge of what constitutes “one risk.”

ARTICLE 5 - REINSTATEMENT

 

A.

In the event all or any portion of the reinsurance coverage provided by this
Contract is exhausted by loss, the amount so exhausted shall be reinstated
immediately from the time the loss occurrence commences hereon. For each amount
so reinstated the Company agrees to pay additional premium equal to the product
of the following:

 

  1.

The percentage of the loss occurrence limit reinstated (based on the loss paid
by the Reinsurer); times

 

  2.

The earned reinsurance premium for the term of this Contract (exclusive of
reinstatement premium).

 

B.

Whenever the Company requests payment by the Reinsurer of any loss hereunder,
the Company shall submit a statement to the Reinsurer of reinstatement premium
due the Reinsurer. Any reinstatement premium shown to be due the Reinsurer as
reflected by any such statement (less prior payments, if any) shall be payable
by the Company concurrently with payment by the Reinsurer of the requested loss.
Any return reinstatement premium shown to be due the Company shall be remitted
by the Reinsurer as promptly as possible after receipt and verification of the
Company’s statement.

 

C.

Notwithstanding anything stated herein, the liability of the Reinsurer hereunder
shall not exceed $10,000,000 as respects loss or losses arising out of any one
loss occurrence, nor shall it exceed $20,000,000 as respects all loss or losses
arising out of loss occurrences commencing during the term of this Contract.

ARTICLE 6 - RATE AND PREMIUM

 

A.

As premium for the reinsurance coverage provided by this Contract, the Company
shall pay the Reinsurer $850,000 on January 1, 2012.

 

B.

If the Company elects to reduce or terminate a Subscribing Reinsurer’s
participation percentage in accordance with paragraph C of the Term Article, the
reinsurance premium due hereunder in accordance with the provisions of paragraph
A above shall be replaced with the following:

 

 

 

Effective: January 1, 2012

HCI_102_12

   LOGO [g262602g96h23.jpg] Page 5



--------------------------------------------------------------------------------

  1.

In the event a loss occurs prior to the effective date of reduction or
termination and the Reinsurer’s liability for such loss occurrence exceeds
$850,000, the reinsurance premium for the term of this Contract shall equal
$850,000 times the ratio the loss recoverable bears to $10,000,000.

 

  2.

In the event no loss occurs prior to the effective date of reduction or
termination or a loss occurs whereby the Reinsurer’s liability for such loss
occurrence is less than $850,000, the reinsurance premium for the term of this
Contract shall equal the pro rata portion of the reinsurance premium otherwise
due hereunder based on the proportion the term of this Contract bears to the
original
five-month term of this Contract.

ARTICLE 7 - DEFINITIONS

 

A.

The term “ultimate net loss” as used herein shall be defined as the sum or sums
(including loss in excess of policy limits, extra contractual obligations and
loss adjustment expense, as hereinafter defined) paid or payable by the Company
in settlement of claims and in satisfaction of judgments rendered on account of
such claims after deduction of all salvage, all recoveries, and all claims on
inuring insurance or reinsurance, whether collectible or not. Nothing herein
shall be construed to mean that losses under this Contract are not recoverable
until the Company’s ultimate net loss has been ascertained.

 

B.

The terms “loss in excess of policy limits” and “extra contractual obligations”
as used herein shall be defined as follows:

 

  1.

“Loss in excess of policy limits” shall mean 90.0% of any amount paid or payable
by the Company in excess of its policy limits, but otherwise within the terms of
its policy, such loss in excess of the Company’s policy limits having been
incurred because of, but not limited to, failure by the Company to settle within
the policy limits or by reason of the Company’s alleged or actual negligence,
fraud or bad faith in rejecting an offer of settlement or in the preparation of
the defense or in the trial of an action against its insured or reinsured or in
the preparation or prosecution of an appeal consequent upon such an action.

 

  2.

“Extra contractual obligations” shall mean 90.0% of any punitive, exemplary,
compensatory or consequential damages paid or payable by the Company, not
covered by any other provision of this Contract and which arise from the
handling of any claim on business subject to this Contract, such liabilities
arising because of, but not limited to, failure by the Company to settle within
the policy limits or by reason of the Company’s alleged or actual negligence,
fraud or bad faith in rejecting an offer of settlement or in the preparation of
the defense or in the trial of an action against its insured or reinsured or in
the preparation or prosecution of an appeal consequent upon such an action. An
extra contractual obligation shall be deemed, in all circumstances, to have
occurred on the same date as the loss covered or alleged to be covered under the
policy.

 

 

 

Effective: January 1, 2012

HCI_102_12

   LOGO [g262602g96h23.jpg] Page 6



--------------------------------------------------------------------------------

Notwithstanding anything stated herein, this Contract shall not apply to any
loss in excess of policy limits or any extra contractual obligation incurred by
the Company as a result of any fraudulent and/or criminal act by any officer or
director of the Company acting individually or collectively or in collusion with
any individual or corporation or any other organization or party involved in the
presentation, defense or settlement of any claim covered hereunder.

Further, any loss in excess of policy limits and/or extra contractual
obligations that are made in connection with this Contract shall not exceed
25.0% of the contractual loss under all policies involved in the loss
occurrence.

Savings Clause (Applicable only if the Subscribing Reinsurer is domiciled in the
State of New York): In no event shall coverage be provided to the extent that
such coverage is not permitted under New York law.

 

C.

The term “loss adjustment expense” as used herein shall be defined as expenses
assignable to the investigation, appraisal, adjustment, settlement, litigation,
defense, and/or appeal of claims, regardless of how such expenses are classified
for statutory reporting purposes. Loss adjustment expense shall include, but not
be limited to, interest on judgments, expenses of outside adjusters, expenses
and a pro rata share of salaries of the Company’s field employees and expenses
of other employees of the Company who have been temporarily diverted from their
normal and customary duties and assigned to the adjustment of losses covered by
this Contract, expenses of the Company’s officials incurred in connection with
losses covered by this Contract, and declaratory judgment expenses or other
legal expenses and costs incurred in connection with coverage questions and
legal actions connected thereto. Loss adjustment expense shall not include
normal office expenses or salaries of the Company’s officials.

 

D.

The term “declaratory judgment expense” as used herein shall be defined as the
Company’s own costs and legal expense incurred in direct connection with
declaratory judgment actions brought to determine the Company’s defense and/or
indemnification obligations that are assignable to specific claims arising out
of policies reinsured by this Contract, regardless of whether the declaratory
judgment action is successful or unsuccessful. Any declaratory judgment expense
shall be deemed to have been fully incurred by the Company on the same date as
the original loss (if any) giving rise to the action.

 

E.

“Term of this Contract” as used herein shall be defined as the period from 12:01
a.m., Local Standard Time, January 1, 2012 through 12:01 a.m., Local Standard
Time, June 1, 2012. However, if this Contract is terminated, “term of this
Contract” as used herein shall mean the period from 12:01 a.m., Local Standard
Time, January 1, 2012 until the effective time and date of termination.

 

 

 

Effective: January 1, 2012

HCI_102_12

   LOGO [g262602g96h23.jpg] Page 7



--------------------------------------------------------------------------------

ARTICLE 8 - LOSS OCCURRENCE DEFINITION

 

A.

The term “loss occurrence” shall mean the sum of all individual losses directly
occasioned by any one disaster, accident or loss or series of disasters,
accidents or losses arising out of one event which occurs within the area of one
state of the United States or province of Canada and states or provinces
contiguous thereto and to one another. However, the duration and extent of any
one loss occurrence shall be limited to all individual losses sustained by the
Company occurring during any period of 168 consecutive hours arising out of and
directly occasioned by the same event except that the term loss occurrence shall
be further defined as follows:

 

  1.

As regards windstorm, hail, tornado, cyclone, including ensuing collapse and
water damage, all individual losses sustained by the Company occurring during
any period of 96 consecutive hours arising out of and directly occasioned by the
same event, provided however that “loss occurrence” shall not include losses
sustained by the Company arising out of and directly occasioned by any one storm
declared to be a Hurricane by the National Hurricane Center. Further, the event
need not be limited to one state or province or states or provinces contiguous
thereto.

 

  2.

As regards riot, riot attending a strike, civil commotion, vandalism and
malicious mischief, all individual losses sustained by the Company occurring
during any period of 96 consecutive hours within the area of one municipality or
county and the municipalities or counties contiguous thereto arising out of and
directly occasioned by the same event. The maximum duration of 96 consecutive
hours may be extended in respect of individual losses which occur beyond such 96
consecutive hours during the continued occupation of an assured’s premises by
strikers, provided such occupation commenced during the aforesaid period.

 

  3.

As regards earthquake (the epicenter of which need not necessarily be within the
territorial confines referred to in the opening paragraph of this Article) and
fire following directly occasioned by the earthquake, only those individual fire
losses which commence during the period of 168 consecutive hours may be included
in the Company’s loss occurrence.

 

  4.

As regards freeze, only individual losses directly occasioned by collapse,
breakage of glass and water damage (caused by bursting of frozen pipes and
tanks) may be included in the Company’s loss occurrence.

 

  5.

As regards firestorms, brush fires and any other fires or series of fires,
irrespective of origin (except as provided in subparagraphs 2 and 3 above),
which spread through trees, grassland or other vegetation, all individual losses
sustained by the Company which occur during any period of 168 consecutive hours
within the area of one state of the United States or province of Canada and
states or provinces contiguous thereto and to one another may be included in the
Company’s loss occurrence.

 

 

 

Effective: January 1, 2012

HCI_102_12

   LOGO [g262602g96h23.jpg] Page 8



--------------------------------------------------------------------------------

B.

For all loss occurrences the Company may choose the date and time when any such
period of consecutive hours commences provided that it is not earlier than the
date and time of the occurrence of the first recorded individual loss sustained
by the Company arising out of that disaster, accident or loss and provided that
only one such period of 168 consecutive hours shall apply with respect to one
event, except for any loss occurrence referred to in subparagraph 1 or 2 of
paragraph A above where only one such period of 96 consecutive hours shall apply
with respect to one event, regardless of the duration of the event.

 

C.

No individual losses occasioned by an event that would be covered by the 96
hours clauses may be included in any loss occurrence claimed under the 168 hours
provision.

ARTICLE 9 - ACCESS TO RECORDS

The Reinsurer or its designated representatives shall have access to the books
and records of the Company on matters relating to this reinsurance at all
reasonable times, and at the location where such books and records are
maintained in the ordinary course of business, for the purpose of obtaining
information concerning this Contract or the subject matter thereof. Notification
of a request for inspection of records shall be sent to the Company by the
Reinsurer in written form, and shall normally be given four weeks in advance.
Notwithstanding the above, the Reinsurer shall not have any right of access to
the records of the Company if it is not current in all undisputed payments due
the Company.

ARTICLE 10 - AGENCY (BRMA 73A)

If more than one reinsured company is named as a party to this Contract, the
first named company shall be deemed the agent of the other reinsured companies
for purposes of sending or receiving notices required by the terms and
conditions of this Contract, and for purposes of remitting or receiving any
monies due any party.

ARTICLE 11 - ARBITRATION

 

A.

As a condition precedent to any right of action hereunder, in the event of any
dispute or difference of opinion hereafter arising with respect to this
Contract, it is hereby mutually agreed that such dispute or difference of
opinion shall be submitted to arbitration. One Arbiter shall be chosen by the
Company, the other by the Reinsurer, and an Umpire shall be chosen by the two
Arbiters before they enter upon arbitration, all of whom shall be active or
retired disinterested executive officers of insurance or reinsurance companies
or Lloyd’s of London Underwriters. In the event that either party should fail to
choose an Arbiter within 30 days following a written request by the other party
to do so, the requesting party may choose two Arbiters who shall in turn choose
an Umpire before entering upon arbitration. If the two Arbiters fail to agree
upon the selection of an Umpire within 30 days following their appointment, the
two Arbiters shall request the American Arbitration Association to appoint the
Umpire. If the American Arbitration Association fails to appoint the Umpire
within 30 days after it has been requested to do so, either party may request a
justice of a Court of general jurisdiction of the state in which the arbitration
is to be held to appoint the Umpire.

 

 

 

Effective: January 1, 2012

HCI_102_12

   LOGO [g262602g96h23.jpg] Page 9



--------------------------------------------------------------------------------

B.

Each party shall present its case to the Arbiters within 30 days following the
date of appointment of the Umpire. The Arbiters shall consider this Contract as
an honorable engagement rather than merely as a legal obligation and they are
relieved of all judicial formalities and may abstain from following the strict
rules of law. The decision of the Arbiters shall be final and binding on both
parties; but failing to agree, they shall call in the Umpire and the decision of
the majority shall be final and binding upon both parties. Judgment upon the
final decision of the Arbiters may be entered in any court of competent
jurisdiction.

 

C.

If more than one reinsurer is involved in the same dispute, all such reinsurers
shall constitute and act as one party for purposes of this Article and
communications shall be made by the Company to each of the reinsurers
constituting one party, provided, however, that nothing herein shall impair the
rights of such reinsurers to assert several, rather than joint, defenses or
claims, nor be construed as changing the liability of the reinsurers
participating under the terms of this Contract from several to joint.

 

D.

Each party shall bear the expense of its own Arbiter, and shall jointly and
equally bear with the other the expense of the Umpire and of the arbitration. In
the event that the two Arbiters are chosen by one party, as above provided, the
expense of the Arbiters, the Umpire and the arbitration shall be equally divided
between the two parties.

 

E.

Any arbitration proceedings shall take place in Tampa, Florida; however, the
location may be changed if mutually agreed upon by the parties of this Contract.
Notwithstanding the location of arbitration, all proceedings pursuant hereto
shall be governed by the law of the State of Florida.

ARTICLE 12 - CONFIDENTIALITY

 

A.

The Reinsurer hereby acknowledges that the terms and conditions of this
Contract, any materials provided in the course of audit or inspection and any
documents, information and data provided to it by the Company, whether directly
or through an authorized agent, in connection with the placement and execution
of this Contract (hereinafter referred to as “confidential information”) are
proprietary and confidential to the Company. Confidential information shall not
include documents, information or data that the Reinsurer can show:

 

  1.

Are publicly available or have become publicly available through no unauthorized
act of the Reinsurer;

 

 

 

Effective: January 1, 2012

HCI_102_12

   LOGO [g262602g96h23.jpg] Page 10



--------------------------------------------------------------------------------

  2.

Have been rightfully received from a third person without obligation of
confidentiality; or

 

  3.

Were known by the Reinsurer prior to the placement of this Contract without an
obligation of confidentiality.

 

B.

Absent the written consent of the Company, the Reinsurer shall not disclose any
confidential information to any third parties, including any affiliated
companies, except:

 

  1.

When required by retrocessionaires subject to the business ceded to this
Contract;

 

  2.

When required by regulators performing an audit of the Reinsurer’s records
and/or financial condition;

 

  3.

When required by external auditors performing an audit of the Reinsurer’s
records in the normal course of business; or

 

  4.

When required by attorneys or arbitrators in connection with an actual or
potential dispute hereunder.

Further, the Reinsurer agrees not to use any confidential information for any
purpose not related to the performance of its obligations or enforcement of its
rights under this Contract.

 

C.

Notwithstanding the above, in the event the Reinsurer is required by court
order, other legal process or any regulatory authority to release or disclose
any or all of the confidential information, the Reinsurer agrees to provide the
Company with written notice of same at least 10 days prior to such release or
disclosure and to use its best efforts to assist the Company in maintaining the
confidentiality provided for in this Article.

 

D.

The provisions of this Article shall extend to the officers, directors and
employees of the Reinsurer and its affiliates, and shall be binding upon their
successors and assigns.

ARTICLE 13 - CURRENCY (BRMA 12A)

 

A.

Whenever the word “Dollars” or the “$” sign appears in this Contract, they shall
be construed to mean United States Dollars and all transactions under this
Contract shall be in United States Dollars.

 

B.

Amounts paid or received by the Company in any other currency shall be converted
to United States Dollars at the rate of exchange at the date such transaction is
entered on the books of the Company.

 

 

 

Effective: January 1, 2012

HCI_102_12

   LOGO [g262602g96h23.jpg] Page 11



--------------------------------------------------------------------------------

ARTICLE 14 - ENTIRE AGREEMENT

 

A.

This Contract and any related trust agreement, letter of credit and/or special
acceptance, shall constitute the entire agreement between the parties hereto
with respect to the business reinsured hereunder, and there are no
understandings between the parties hereto other than as expressed in this
Contract.

 

B.

Any change to or modification of this Contract shall be null and void unless
made by an addendum signed by both parties.

ARTICLE 15 - ERRORS AND OMISSIONS (BRMA 14F)

Inadvertent delays, errors or omissions made in connection with this Contract or
any transaction hereunder shall not relieve either party from any liability
which would have attached had such delay, error or omission not occurred,
provided always that such error or omission is rectified as soon as possible
after discovery.

ARTICLE 16 - FEDERAL EXCISE TAX (BRMA 17D)

 

A.

The Reinsurer has agreed to allow for the purpose of paying the Federal Excise
Tax the applicable percentage of the premium payable hereon (as imposed under
Section 4371 of the Internal Revenue Code) to the extent such premium is subject
to the Federal Excise Tax.

 

B.

In the event of any return of premium becoming due hereunder, the Reinsurer will
deduct the applicable percentage from the return premium payable hereon and the
Company or its agent should take steps to recover the tax from the United States
Government.

ARTICLE 17 - FUNDING OF RESERVES

 

A.

The Reinsurer agrees to fund its share of the Company’s ceded unearned premium
(including but not limited to the unearned portion of any deposit premium
installment as calculated by the Company) and outstanding loss and loss
adjustment expense reserves (including all case reserves plus any reasonable
amount estimated to be unreported from known loss occurrences) by:

 

  1.

Clean, irrevocable and unconditional letter of credit issued and confirmed, if
confirmation is required by the insurance regulatory authorities involved, by a
bank or banks meeting the NAIC Securities Valuation Office credit standards for
issuers of letters of credit and acceptable to said insurance regulatory
authorities; and/or

 

  2.

Escrow accounts for the benefit of the Company; and/or

 

  3.

Cash advances;

 

 

 

Effective: January 1, 2012

HCI_102_12

   LOGO [g262602g96h23.jpg] Page 12



--------------------------------------------------------------------------------

if the Reinsurer:

 

  1.

Is unauthorized in any state of the United States of America or the District of
Columbia having jurisdiction over the Company and if, without such funding, a
penalty would accrue to the Company on any financial statement it is required to
file with the insurance regulatory authorities involved; or

 

  2.

Has experienced any of the circumstances described in paragraph C of the Term
Article. However, if such circumstance is rectified, then no special funding
requirements shall apply and any such current funding in accordance with the
provisions above shall be released to the Reinsurer.

For purposes of this Contract, the Lloyd’s United States Credit for Reinsurance
Trust Fund shall be considered an acceptable funding instrument. The Reinsurer,
at its sole option, may fund in other than cash if its method and form of
funding are acceptable to the insurance regulatory authorities involved.

 

B.

If a Subscribing Reinsurer fails to fulfill its funding obligation (if any)
under this Article, the Company may, at its option, require the Subscribing
Reinsurer to pay, and the Subscribing Reinsurer agrees to pay, any interest
charge on the funding obligation calculated on the last business day of each
month as follows:

 

  1.

The number of full days that have expired since the earliest of the applicable
following dates:

 

  a.

As respects a Subscribing Reinsurer that is unauthorized in any state of the
United States of America or District of Columbia having jurisdiction over the
Company, December 31 of the calendar year in which the funding was required;

 

  b.

As respects a Subscribing Reinsurer that has experienced any of the
circumstances described in paragraph C of the Term Article, the first date such
circumstance occurs;

 

      

times:

 

  2.

1/365ths of the sum of 2.0% and the U.S. prime rate as quoted in The Wall Street
Journal on the first day of the month for which the calculation is made; times

 

  3.

The funding obligation, less the amount, if any, funded by the Subscribing
Reinsurer prior to the applicable date determined in subparagraph 1 above.

It is agreed that interest shall accumulate until the full interest charge
amount as provided for in this paragraph and the funding obligation are paid.

 

 

 

Effective: January 1, 2012

HCI_102_12

   LOGO [g262602g96h23.jpg] Page 13



--------------------------------------------------------------------------------

If the interest rate provided under this Article exceeds the maximum interest
rate allowed by any applicable law or is held unenforceable by an arbitrator or
a court of competent jurisdiction, such interest rate shall be modified to the
highest rate permitted by the applicable law, and all remaining provisions of
this Article and Contract shall remain in full force and effect without being
impaired or invalidated in any way.

 

C.

With regard to funding in whole or in part by letters of credit, it is agreed
that each letter of credit will be in a form acceptable to insurance regulatory
authorities involved, will be issued for a term of at least one year and will
involve an “evergreen clause,” which automatically extends the term for at least
one additional year at each expiration date unless written notice of non-renewal
is given to the Company not less than 30 days prior to said expiration date. The
Company and the Reinsurer further agree, notwithstanding anything to the
contrary in this Contract, that said letter of credit may be drawn upon by the
Company or its successors in interest at any time, without diminution because of
the insolvency of the Company or the Reinsurer, but only for one or more of the
following purposes:

 

  1.

To reimburse itself for the Reinsurers’ share of losses and/or loss adjustment
expense paid under the terms of policies reinsured hereunder, unless paid in
cash by the Reinsurer;

 

  2.

To reimburse itself for the Reinsurer’s share of any other amounts claims to be
due hereunder, unless paid in cash by the Reinsurer;

 

  3.

To fund a cash account in an amount equal to the Reinsurer’s share of any ceded
unearned premium and/or outstanding loss and loss adjustment expense reserves
(including all case reserves plus any reasonable amount estimated to be
unreported for known loss occurrences) funded by means of a letter of credit
which is under non-renewal notice, if said letter of credit has not been renewed
or replaced by the Reinsurer 10 days prior to its expiration date;

 

  4.

To refund to the Reinsurer any sums in excess of the actual amount required to
fund the Reinsurer’s share of the Company’s ceded unearned premium and/or
outstanding loss and loss adjustment expense reserves (including all case
reserves plus any reasonable amount estimated to be unreported from known loss
occurrences), if so requested by the Reinsurer; and

 

  5.

To reimburse itself for the Reinsurer’s portion of the unearned reinsurance
premium paid to the Reinsurer hereunder.

In the event the amount drawn by the Company on any letter of credit is in
excess of the actual amount required for C(1), C(3), or C(5), or in the case of
C(2), the actual amount determined to be due, the Company shall promptly return
to the Reinsurer the excess amount so drawn.

 

 

 

Effective: January 1, 2012

HCI_102_12

   LOGO [g262602g96h23.jpg] Page 14



--------------------------------------------------------------------------------

ARTICLE 18 - GOVERNING LAW

This Contract shall be governed as to performance, administration and
interpretation by the laws of the State of Florida, exclusive of the rules with
respect to conflicts of law; however, with respect to credit for reinsurance,
the applicable rules of all states shall apply.

ARTICLE 19 - INSOLVENCY

 

A.

If more than one reinsured company is included within the definition of
“Company” hereunder, this Article shall apply individually to each such company.

 

B.

In the event of the insolvency of the Company, this reinsurance shall be payable
directly to the Company or to its liquidator, receiver, conservator or statutory
successor, with reasonable provision for verification, on the basis of the
liability of the Company or on the basis of claims filed and allowed in the
liquidation proceeding, whichever may be required by applicable statute, without
diminution because of the insolvency of the Company or because the liquidator,
receiver, conservator or statutory successor of the Company has failed to pay
all or a portion of any claim. It is agreed, however, that the liquidator,
receiver, conservator or statutory successor of the Company shall give written
notice to the Reinsurer of the pendency of a claim against the Company
indicating the policy or bond reinsured which claim would involve a possible
liability on the part of the Reinsurer within a reasonable time after such claim
is filed in the conservation or liquidation proceeding or in the receivership,
and that during the pendency of such claim, the Reinsurer may investigate such
claim and interpose, at its own expense, in the proceeding where such claim is
to be adjudicated, any defense or defenses that it may deem available to the
Company or its liquidator, receiver, conservator or statutory successor. The
expense thus incurred by the Reinsurer shall be chargeable, subject to the
approval of the Court, against the Company as part of the expense of
conservation or liquidation to the extent of a pro rata share of the benefit
which may accrue to the Company solely as a result of the defense undertaken by
the Reinsurer.

 

B.

Where two or more reinsurers are involved in the same claim and a majority in
interest elect to interpose defense to such claim, the expense shall be
apportioned in accordance with the terms of this Contract as though such expense
had been incurred by the Company.

 

C.

It is further understood and agreed that, in the event of the insolvency of the
Company, the reinsurance under this Contract shall be payable directly by the
Reinsurer to the Company or to its liquidator, receiver or statutory successor,
except as provided by Section 4118(a) of the New York Insurance Law or except
(1) where this Contract specifically provides another payee or other party as
more specifically limited by any statute or regulation applicable hereto, of
such reinsurance in the event of the insolvency of the Company or (2) where the
Reinsurer with the consent of the direct insured or insureds has assumed such
Policy obligations of the Company as direct obligations of the Reinsurer to the
payees under such Policies and in substitution for the obligations of the
Company to such payees. However, the exceptions provided in (1) and (2) above
shall apply only to the extent that applicable statutes or regulations
specifically permit such exceptions.

 

 

 

Effective: January 1, 2012

HCI_102_12

   LOGO [g262602g96h23.jpg] Page 15



--------------------------------------------------------------------------------

ARTICLE 20 - LATE PAYMENTS

 

A.

The interest penalties provided for in this Article shall apply to the Reinsurer
or to the Company in the following circumstances:

 

  1.

Payments due from the Reinsurer to the Company shall have as a due date the date
on which the agreed proof of loss is received by the Reinsurer, and shall be
overdue 30 days thereafter. Payment to the Intermediary is deemed to be payment
to the Company for purposes of this Article.

 

  2.

Payments due from the Company to the Reinsurer shall have as a due date the date
specified in this Contract. Payments shall be overdue 30 days thereafter.
Premium adjustments, if any, shall be overdue 30 days following the due date set
forth under the terms of this Contract.

 

  3.

The Company shall provide a copy of the original insured’s proof of loss, and a
copy of the claim adjuster’s report(s) or other evidence of indemnification for
losses exceeding the excess limit on an incurred basis. If, subsequent to
receipt of this evidence, the information contained therein is insufficient or
not in accordance with the contractual conditions, then the payment due date as
defined in subparagraph 1 shall be deemed to be the date upon which the
Reinsurer received additional information necessary to approve payment of the
claim or the claim is presented in an acceptable manner. Interest as stipulated
in subparagraph 4 shall be payable should a disputed claim be ultimately settled
and if the period set out in subparagraph 1 is exceeded, but only to the extent
that the final loss payment exactly tracks with the original proof of loss.

 

  4.

Overdue amounts shall bear simple interest from the overdue date at the 90-day
United States Treasury Bill rate set forth by the Federal Reserve Board for the
first Monday of the calendar month in which the amount becomes overdue, as
published in the Federal Reserve Statistical Release. If the interest generated
for 100% in respect of any overdue payment as outlined in subparagraph 1 or 2 is
$500 or less, then the interest penalty shall be waived.

 

  5.

For the purposes of this Article, reinsuring Lloyd’s Underwriters shall be
viewed as one entity. The provisions set forth herein shall not be applicable
until the creditor party shall have manifested to the debtor party its intent to
invoke the terms of this Article.

 

 

 

Effective: January 1, 2012

HCI_102_12

   LOGO [g262602g96h23.jpg] Page 16



--------------------------------------------------------------------------------

ARTICLE 21 - LIABILITY OF THE REINSURER

 

A.

The liability of the Reinsurer shall follow that of the Company in every case
and be subject in all respects to all the general and specific stipulations,
clauses, waivers, interpretations and modifications of the Company’s policies
and any endorsements thereon. However, in no event shall this be construed in
any way to provide coverage outside the terms and conditions set forth in this
Contract.

 

B.

Nothing herein shall in any manner create any obligations or establish any
rights against the Reinsurer in favor of any third party or any persons not
parties to this Contract.

ARTICLE 22 - LOSS NOTICE AND SETTLEMENTS

 

A.

Whenever losses sustained by the Company appear likely to result in a claim
hereunder, the Company shall notify the Reinsurer, and the Reinsurer shall have
the right to participate in the adjustment of such losses at its own expense.

 

B.

All loss settlements made by the Company, provided they are within the terms of
this Contract, shall be binding upon the Reinsurer, and the Reinsurer agrees to
pay all amounts for which it may be liable upon receipt of reasonable evidence
of the amount paid (or scheduled to be paid within 14 days) by the Company.
Notwithstanding the foregoing, and subject to the provisions set forth under
paragraph B of the Exclusions Article, should any judicial, regulatory, or
legislative entity having legal jurisdiction require that the Company be liable
for any amounts that are otherwise outside the terms of the Company’s original
policies, the Reinsurer agrees that such amounts shall be subject always to the
terms and conditions of this Contract.

ARTICLE 23 - NET RETAINED LINES (BRMA 32E)

 

A.

This Contract applies only to that portion of any policy which the Company
retains net for its own account (prior to deduction of any underlying
reinsurance specifically permitted in this Contract), and in calculating the
amount of any loss hereunder and also in computing the amount or amounts in
excess of which this Contract attaches, only loss or losses in respect of that
portion of any policy which the Company retains net for its own account shall be
included.

 

B.

The amount of the Reinsurer’s liability hereunder in respect of any loss or
losses shall not be increased by reason of the inability of the Company to
collect from any other reinsurer(s), whether specific or general, any amounts
which may have become due from such reinsurer(s), whether such inability arises
from the insolvency of such other reinsurer(s) or otherwise.

 

 

 

Effective: January 1, 2012

HCI_102_12

   LOGO [g262602g96h23.jpg] Page 17



--------------------------------------------------------------------------------

ARTICLE 24 - NON-WAIVER

The failure of the Company or the Reinsurer to insist on compliance with this
Contract or to exercise any right or remedy hereunder shall not constitute a
waiver of any rights or remedies contained herein nor stop either party from
thereafter demanding full and complete compliance nor prevent either party from
exercising such rights or remedies in the future.

ARTICLE 25 - NOTICES AND CONTRACT EXECUTION

 

A.

Whenever a notice, statement, report or any other written communication is
required by this Contract, unless otherwise specified, such notice, statement,
report or other written communication may be transmitted by certified or
registered mail, nationally or internationally recognized express delivery
service, personal delivery, electronic mail, or facsimile. With the exception of
notices of termination, first class mail is also acceptable.

 

B.

The use of any of the following shall constitute a valid execution of this
Contract or any amendments thereto:

 

  1.

Paper documents with an original ink signature;

 

  2.

Facsimile or electronic copies of paper documents showing an original ink
signature; and/or

 

  3.

Electronic records with an electronic signature made via an electronic agent.
For the purposes of this Contract, the terms “electronic record,” “electronic
signature” and “electronic agent” shall have the meanings set forth in the
Electronic Signatures in Global and National Commerce Act of 2000 or any
amendments thereto.

 

C.

This Contract may be executed in one or more counterparts, each of which, when
duly executed, shall be deemed an original.

ARTICLE 26 - OFFSET (BRMA 36E)

The Company and the Reinsurer, each at its option, may offset any balance or
balances, whether on account of premiums, claims and losses, loss adjustment
expenses or salvages due from one party to the other under this Contract or
under any other reinsurance agreement heretofore or hereafter entered into
between the Company and the Reinsurer, whether acting as assuming reinsurer or
as ceding company; provided, however, that in the event of the insolvency of a
party hereto, offsets shall only be allowed in accordance with applicable
statutes and regulations.

ARTICLE 27 - OTHER REINSURANCE

The Company shall be permitted to carry other reinsurance, recoveries under
which shall inure solely to the benefit of the Company and be entirely
disregarded in applying all of the provisions of this Contract.

 

 

 

Effective: January 1, 2012

HCI_102_12

   LOGO [g262602g96h23.jpg] Page 18



--------------------------------------------------------------------------------

ARTICLE 28 - SALVAGE AND SUBROGATION

The Reinsurer shall be credited with salvage (i.e., reimbursement obtained or
recovery made by the Company, less the actual cost, excluding salaries of
officials and employees of the Company and sums paid to attorneys as a retainer,
of obtaining such reimbursement or making such recovery) on account of claims
and settlements involving reinsurance hereunder. Salvage thereon shall always be
used to reimburse the excess carriers in the reverse order of their priority
according to their participation before being used in any way to reimburse the
Company for its primary loss. The Company hereby agrees to enforce its rights to
salvage and subrogation relating to any loss, a part of which loss was sustained
by the Reinsurer, and to prosecute all claims arising out of such rights if, in
the Company’s opinion, it is economically reasonable to do so. Should the
Company neglect or refuse to enforce such rights, the Reinsurer is hereby
empowered and authorized to institute the appropriate action in the name of the
Company, at the Reinsurer’s expense.

ARTICLE 29 - SERVICE OF SUIT

(Applicable if the Reinsurer is not domiciled in the United States of America,
and/or is not authorized in any State, Territory, or District of the United
States where authorization is required by insurance regulatory authorities)

 

A.

This Article will not be read to conflict with or override the obligations of
the parties to arbitrate their disputes as provided for in the Arbitration
Article. This Article is intended as an aid to compelling arbitration or
enforcing such arbitration or arbitral award, not as an alternative to the
Arbitration Article for resolving disputes arising out of this Contract.

 

B.

In the event the Reinsurer fails to pay any amount claimed to be due hereunder
or fails to otherwise perform its obligations hereunder, the Reinsurer, at the
request of the Company, will submit to the jurisdiction of a court of competent
jurisdiction within the United States. Nothing in this Article constitutes or
should be understood to constitute a waiver of the Reinsurer’s rights to
commence an action in any court of competent jurisdiction in the United States,
to remove an action to a United States District Court, or to seek a transfer of
a case to another court as permitted by the laws of the United States or of any
state in the United States. The Reinsurer, once the appropriate Court is
accepted by the Reinsurer or is determined by removal, transfer or otherwise, as
provided for above, will comply with all requirements necessary to give said
Court jurisdiction and, in any suit instituted against any of the Subscribing
Reinsurers upon this Contract, will abide by the final decision of such Court or
of any Appellate Court in the event of an appeal.

 

C.

Further, pursuant to any statute of any state, territory or district of the
United States which makes provision therefor, the Reinsurer hereby designates
the party named in its Interests and Liabilities Contract, or if no party is
named therein, the Superintendent, Commissioner or Director of Insurance or
other officer specified for that purpose in the statute, or his successor or
successors in office, as its true and lawful attorney upon whom may be served
any lawful process in any action, suit or proceeding instituted by or on behalf
of the Company or any beneficiary hereunder arising out of this Contract.

 

 

 

Effective: January 1, 2012

HCI_102_12

   LOGO [g262602g96h23.jpg] Page 19



--------------------------------------------------------------------------------

ARTICLE 30 - SEVERABILITY (BRMA 72E)

If any provision of this Contract shall be rendered illegal or unenforceable by
the laws, regulations or public policy of any state, such provision shall be
considered void in such state, but this shall not affect the validity or
enforceability of any other provision of this Contract or the enforceability of
such provision in any other jurisdiction.

ARTICLE 31 - TAXES

In consideration of the terms under which this Contract is issued, the Company
will not claim a deduction in respect of the premium hereon when making tax
returns, other than income or profits tax returns, to any state or territory of
the United States of America or the District of Columbia.

ARTICLE 32 - TERRITORY

The liability of the Reinsurer shall be limited to losses under policies
covering property located within the territorial limits of the State of Florida;
but this limitation shall not apply to moveable property if the Company’s
policies provide coverage when said moveable property is outside the
aforementioned territorial limits.

ARTICLE 33 - INTERMEDIARY (BRMA 23A)

TigerRisk Partners LLC is hereby recognized as the Intermediary negotiating this
Contract for all business hereunder. All communications (including, but not
limited to, notices, statements, premium, return premium, commissions, taxes,
losses, loss adjustment expense, salvages and loss settlements) relating thereto
shall be transmitted to the Company or the Reinsurer through TigerRisk Partners
LLC, 7601 France Avenue South, Suite 200, Edina, MN 55435. Payments by the
Company to the Intermediary shall be deemed to constitute payment to the
Reinsurer. Payments by the Reinsurer to the Intermediary shall be deemed to
constitute payment to the Company only to the extent that such payments are
actually received by the Company.

IN WITNESS WHEREOF, the Company has confirmed its review of the Interests and
Liabilities Agreement(s) attached to and forming part of this Contract and its
agreement to be bound by the terms and conditions thereof, and has executed this
Contract by its duly authorized representative on:

this                          day of                                          
                   , in the year                             .

 

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY (for and on behalf of
the “Company”)

 

 

 

Effective: January 1, 2012

HCI_102_12

   LOGO [g262602g96h23.jpg] Page 20



--------------------------------------------------------------------------------

NUCLEAR INCIDENT EXCLUSION CLAUSE-PHYSICAL DAMAGE-REINSURANCE (U.S.A.)

 

1. This Reinsurance does not cover any loss or liability accruing to the
Reassured, directly or indirectly and whether as Insurer or Reinsurer, from any
Pool of Insurers or Reinsurers formed for the purpose of covering Atomic or
Nuclear Energy risks.

 

2. Without in any way restricting the operation of paragraph (1) of this Clause,
this Reinsurance does not cover any loss or liability accruing to the Reassured,
directly or indirectly and whether as Insurer or Reinsurer, from any insurance
against Physical Damage (including business interruption or consequential loss
arising out of such Physical Damage) to:

 

  I. Nuclear reactor power plants including all auxiliary property on the site,
or

 

  II. Any other nuclear reactor installation, including laboratories handling
radioactive materials in connection with reactor installations, and “critical
facilities” as such, or

 

  III. Installations for fabricating complete fuel elements or for processing
substantial quantities of “special nuclear material”, and for reprocessing,
salvaging, chemically separating, storing or disposing of “spent” nuclear fuel
or waste materials, or

 

  IV. Installations other than those listed in paragraph (2) III above using
substantial quantities of radioactive isotopes or other products of nuclear
fission.

 

3. Without in any way restricting the operations of paragraphs (1) and
(2) hereof, this Reinsurance does not cover any loss or liability by radioactive
contamination accruing to the Reassured, directly or indirectly, and whether as
Insurer or Reinsurer, from any insurance on property which is on the same site
as a nuclear reactor power plant or other nuclear installation and which
normally would be insured therewith except that this paragraph (3) shall not
operate

 

  (a)   where Reassured does not have knowledge of such nuclear reactor power
plant or nuclear installation, or

 

  (b)   where said insurance contains a provision excluding coverage for damage
to property caused by or resulting from radioactive contamination, however
caused. However on and after 1st January 1960 this sub-paragraph (b) shall only
apply provided the said radioactive contamination exclusion provision has been
approved by the Governmental Authority having jurisdiction thereof.

 

4. Without in any way restricting the operations of paragraphs (1), (2) and
(3) hereof, this Reinsurance does not cover any loss or liability by radioactive
contamination accruing to the Reassured, directly or indirectly, and whether as
Insurer or Reinsurer, when such radioactive contamination is a named hazard
specifically insured against.

 

5. It is understood and agreed that this Clause shall not extend to risks using
radioactive isotopes in any form where the nuclear exposure is not considered by
the Reassured to be the primary hazard.

 

6. The term “special nuclear material” shall have the meaning given it in the
Atomic Energy Act of 1954 or by any law amendatory thereof.

 

7. Reassured to be sole judge of what constitutes:

 

  (a)   substantial quantities, and

 

  (b)   the extent of installation, plant or site.

Note. - Without in any way restricting the operation of paragraph (1) hereof, it
is understood and agreed that

 

 

 

Effective: January 1, 2012

HCI_102_12

   LOGO [g262602g96h23.jpg]



--------------------------------------------------------------------------------

  (a)   all policies issued by the Reassured on or before 31st December 1957
shall be free from the application of the other provisions of this Clause until
expiry date or 31st December 1960 whichever first occurs whereupon all the
provisions of this Clause shall apply.

 

  (b)   with respect to any risk located in Canada policies issued by the
Reassured on or before 31st December 1958 shall be free from the application of
the other provisions of this Clause until expiry date or 31st December 1960
whichever first occurs whereupon all the provisions of this Clause shall apply.

12/12/57

N.M.A. 1119

BRMA 35B

 

 

 

Effective: January 1, 2012

HCI_102_12

   LOGO [g262602g96h23.jpg]